In an action to recover damages for personal injures, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Schmidt, J.), dated December 10, 1999, as denied his motion for partial summary judgment on his cause of action to recover damages pursuant to Labor Law § 240 (1).
Ordered that the order is affirmed insofar as appealed from, with costs.
*572The Supreme Court properly denied the plaintiffs motion for partial summary judgment (see, Jacome v State of New York, 266 AD2d 345; Smith v Hovnanian Co., 218 AD2d 68). Bracken, J. P., Santucci, Altman and Florio, JJ., concur.